Citation Nr: 0731619	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  03-13 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for pes planus with 
plantar fasciitis.

3.  Entitlement to service connection for an upper back 
disability.

4.  Entitlement to service connection for an eye disability.

5.  Entitlement to service connection for rhinitis.

6.  Entitlement to a higher initial evaluation for 
pseudofolliculitis barbae (PFB), evaluated as 10 percent 
disabling from September 25, 2001, and as 30 percent 
disabling from August 30, 2002.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to 
December 1987.  The veteran also served as a member of a 
reserve component, which service included a period of active 
duty for training from April to July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) February 2005.  The 
veteran's case was remanded for additional development in 
June 2005.  

(The claims for entitlement to service connection for a lower 
back disability and an eye disability are addressed in the 
REMAND that follows the decision below.)


FINDINGS OF FACT

1.  The veteran's pes planus pre-existed his active military 
service and did not worsen therein; plantar fasciitis is a 
manifestation of the pes planus that is not attributable to 
military service.

2.  The veteran does not have an upper back disability 
attributable to military service.  

3.  The veteran does not have a rhinitis attributable to his 
military service.

4.  For the time period prior to August 30, 2002, the 
veteran's PFB was characterized by no more than moderate 
disfigurement; since August 30, 2002, the veteran's service-
connected PFB consists of raised macules on his face and neck 
area, affecting 4 percent of the exposed area; there is no 
more than two or three characteristics of disfigurement; and 
the disability is no more than moderately disfiguring.


CONCLUSIONS OF LAW

1.  The veteran does not have pes planus with plantar 
fasciitis that is the result of disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2007).

2.  The veteran does not have an upper back disability that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

3.  The veteran does not have rhinitis that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2007).

4.  A rating in excess of 10 percent for PFB from September 
25, 2001, and a rating in excess of 30 percent since August 
30, 2002, are not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.27, 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records (SMRs) associated with the claims 
file reveal that the veteran was noted to have pes planus on 
enlistment examinations dated in May 1982 and July 1984.  In 
June 1983 the veteran was seen for complaints of low back 
pain.  He was diagnosed with mild strain.  In January 1985 
the veteran reported shaving problems.  He was noted to have 
papules and pustule and he was diagnosed with moderate PFB.  
In April 1985 the veteran was seen for a cough and stuffy 
nose.  He was seen for PFB in June 1985, August 1985, 
September 1985, and October 1985.  The veteran was seen for a 
sore throat and stuffy/runny nose in September 1985.  The 
veteran reported sinusitis in July 1986.  In January 1987 the 
veteran reported back pain from the middle of his back up to 
his right shoulder.  He was noted to have a possible pulled 
back muscle.  In July 1987 the veteran was seen for 
complaints of sharp pain in the arch of his foot and blisters 
on the toes of both feet.  He was assessed with plantar 
fasciitis.  He was noted to have mild pes planus on a 
September 1987 separation examination.  

Associated with the claims file are VA outpatient treatment 
reports dated from July 1990 to July 2005.  In July 1990 an 
x-ray of the veteran's cervical spine was negative.  In June 
2001 the veteran reported upper back pain.  In June 2001 and 
July 2001 the veteran reported bilateral foot pain.  In July 
2001 the veteran was assessed with probable plantar 
fasciitis.  In February 2002, April 2002, and August 2002 the 
veteran was assessed with bilateral plantar fasciitis.  The 
veteran was prescribed orthotic inserts.  

Associated with the claims file are private treatment reports 
from D. Goldberg, D.C., dated from September 1990 to August 
2004.  The veteran was seen for neck pain in September 1990 
following a motor vehicle accident.  Dr. Goldberg reported 
that the veteran suffered cervical sprain/strain and 
cervicalgia secondary to a motor vehicle accident in July 
1990.  The veteran reported upper back pain and spasm at 
appointments in June 2004 and July 2004.

Private treatment reports from M. Figura, D.P.M., dated from 
May 1995 to April 2002 reveal that the veteran was treated 
for plantar fasciitis.  Dr. Figura reported in an April 1999 
letter that he had treated the veteran for bilateral plantar 
fasciitis since 1995.  He said the veteran's condition could 
have started with excessive activity, such as military 
service, athletics, or every day activity. 

The veteran was afforded a VA examination in January 1997.  
He was diagnosed with pes planus and chronic foot pain at 
that time.  

Private treatment reports from St. Louis Comprehensive Health 
Care, Inc., dated from June 2001 to May 2002 reveal a 
diagnosis of plantar fasciitis in July 2001.  In May 2002 the 
veteran was seen for PFB.  He was noted to have multiple 
papules and rare pustules on his chin and neck with no active 
draining.  He was noted to have scarring.  

Private treatment reports from J. Garrett, M.D., dated from 
June 2002 to November 2005 reveal treatment for PFB.  Dr. 
Garrett reported that the veteran had numerous inflamed 
papules on the beard area and shoulders, with hyperpigmented 
macules.  In June 2002, he was assessed with PFB on his face, 
exacerbated by shaving.  Dr. Garret submitted a July 2002 
letter in which she reported that the veteran had PFB on the 
face and neck area.  She said the degree of disfigurement of 
scarring was a moderate or better repugnant deformity of the 
face and neck.  In May 2003 the veteran was noted to have 
numerous inflamed papules and hyperpigmented patches on his 
face.  In September 2004 the veteran was noted to have fewer 
papules on his cheeks and neck.  In January 2005 the veteran 
was noted to have fewer bumps in the beard area.  In July 
2005 his beard area was noted to be smooth with few inflamed 
papules.  His cheeks and the underside of his chin had 
hyperpigmented macules.  In November 2005 he was noted to 
have slightly roughened hyperpigmented patches in the beard 
area.  

A private treatment report from Saint Louis University Care 
dated in September 2002 reveals a complaint of neck pain.  

A September 2002 letter from H. Place, M.D., reveals that the 
veteran was seen for pain in his upper back, neck, and lower 
back.  Dr. Place said that x-rays of the cervical spine were 
normal.  He assessed the veteran with long-standing 
intermittent muscular spine pain and recommended physical 
therapy.  

Private treatment reports from Health South dated from 
October 2002 to December 2002 reveal that the veteran 
underwent physical therapy for complaints of lumbar and neck 
pain.  He was noted to have full range of motion of the 
cervical spine with tension and pulling in all directions 
with pain between the shoulder blades in October 2002.  Later 
in October 2002 the veteran was noted to have decreased pain.  
The veteran stopped physical therapy in December 2002.

The veteran was afforded a VA examination in July 2003.  The 
examiner said the veteran had raised macules on his face, 
both cheeks, and neck area.  There were no pustules and no 
crusting area.  He was noted to have scars in the same area 
of cheeks, chin, and throat.  He had no open lesions or 
fingernail scratch marks indicating any pruritis.  
Photographs obtained at the time of the examination reveal 
raised bumps on the veteran's face and neck.  X-rays of the 
bilateral feet were noted to be negative.  X-rays of the 
entire spine revealed minimal end-plate spur formation.  The 
examiner assessed the veteran with PFB of the face and neck, 
and chronic spine pain.  

The veteran was afforded a VA examination in October 2003.  
The examiner said that the veteran's feet were normal to 
inspection.  The examiner noted that the veteran had arches 
on both sides which were not well developed.  There was 
minimal hallux valgus bilaterally.  The examiner said that 
the veteran did not have any nasal congestion or stoppage.  
The throat was normal and there was no palpable adenopathy.  
There were no lesions in the nose visible with light.  The 
examiner diagnosed the veteran with bilateral onychomycosis 
and chronic rhinitis and sinusitis.  

A VA opinion was obtained in December 2003.  At that time the 
examiner reviewed the veteran's claims file and opined that 
the veteran's rhinitis was less likely than not aggravated by 
military service because he had only one episode of rhinitis 
and sinusitis while on active duty.  

Private treatment reports from D. Cole, M.D., dated from 
August 2004 to November 2005 reveal that Dr. Cole noted that 
the veteran had lesions due to tinea barbae in August 2004.  

The veteran was afforded a VA examination in May 2006.  The 
veteran reported marked improvement in his PFB over the last 
three to four years.  He reported that he used systemic 
antibiotics and topical treatment with no side effects.  The 
examiner said there were no systemic symptoms associated with 
the veteran's skin condition and no known malignant neoplasms 
or benign neoplasms of the skin.  He had no history of 
urticaria, primary cutaneous vasculitis, erythema multiform 
or any debilitating episodes associated with the skin 
condition.  The examiner said the veteran had good results 
with the treatment of his face, neck and exposed areas and 
that there were no unexposed areas of PFB.  The examiner said 
the veteran had no history of acne or core acne, no scarring 
alopecia, or alopecia areata.  The examiner concluded that 
the veteran had PFB requiring the use of daily medication 
without evidence of infection, redness, or exudate affecting 
4 percent of exposed area and zero percent of unexposed area.  
Photographs obtained at the time of the examination reveal 
raised bumps on the veteran's face and neck.  The examiner 
also diagnosed the veteran with intermittent rhinitis not 
currently treated and with no evidence of treatment for 
recurrent sinus infection.  The examiner opined that the 
veteran's intermittent rhinitis was not related to military 
service because it was an intermittent condition which did 
not require the use of medical personnel for frequent 
evaluation.  With regard to the veteran's claimed upper back 
disability, the examiner reported that there was no evidence 
of treatment or any radiological or clinical evidence to 
support a claim for any upper back condition.  Finally, the 
examiner diagnosed the veteran with pes planus with 
persistent calcaneal plantar fasciitis with decreased range 
of motion without weakness or fatigability.  She opined that 
the veteran's plantar fasciitis was related to his pes planus 
for which he received minimal treatment but was not using 
semi-rigid inserts or daily medication for his foot 
condition.  In an October 2006 addendum opinion the examiner 
opined that the veteran's pes planus and plantar fasciitis 
was not permanently aggravated by service and not related to 
any active duty condition based on a review of the claims 
file.  

The veteran provided testimony at a video conference hearing 
in February 2005.  The veteran testified that he injured his 
back in the field while in service and that he did not seek 
any treatment, but instead self-medicated.  He could not 
provide any specifics related to the claimed back injury.  He 
said he was carrying out his regular military duties when the 
injury occurred.  He said he had a back strain.  He said 
since service he has had physical therapy and that he uses a 
transcutaneous electrical nerve stimulation (TENS) unit.  He 
said he occasionally takes muscle relaxers to help with back 
spasms.  The veteran said that he had sinusitis and rhinitis 
when he entered service and that he was living in dusty 
conditions while in service, which he said aggravated his 
condition.  He said he self-medicates with over-the-counter 
medication.  The veteran said that he should have a thirty 
percent rating from the time he filed his claim for PFB 
because the symptoms had not improved.  He said he saw a 
private dermatologist and had to take medication and use a 
special razor for his PFB.  Finally, he testified that the 
rigors of service aggravated his pes planus.  He said he used 
orthotics prescribed by VA for his foot disability.  

Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Pes Planus with Plantar Fasciitis

For the purpose of applying laws and regulations relating to 
claims of service connection, every veteran will be 
considered to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003 (July 16, 2003).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).  Clear and unmistakable evidence is 
required to rebut a presumption of aggravation where the 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare- ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The veteran's service medical records reveal that the veteran 
was noted to have pes planus on enlistment examinations dated 
in May 1982 and July 1984.  In July 1987 the veteran was seen 
for complaints of sharp pain in the arch of his foot and 
blisters on the toes of both feet.  He was assessed with 
plantar fasciitis.  He was noted to have mild pes planus on a 
September 1987 separation examination.  

Treatment since service is reflected in VA outpatient 
treatment reports dated from July 1990 to July 2005 reveal 
that the veteran was seen for complaints of bilateral foot 
pain, assessed with plantar fasciitis, and prescribed 
orthotic inserts.  

The only opinion of record, that of the May 2006 examiner 
submitted in the October 2006 addendum, indicates that the 
veteran's pes planus and plantar fasciitis was not 
permanently aggravated by service and not related to any 
active duty condition based on a review of the claims file.  
The evidence of record does not reveal any evidence of 
abnormal or undue hardship that the veteran suffered while in 
service.  Further, there was no objective evidence to show 
permanent worsening of a preexisting condition while the 
veteran was in service.  The veteran was seen for complaints 
of pain in the arch of his foot on one occasion in service.  
The veteran's pes planus was described as mild at the time of 
his separation examination in September 1987.  

The evidence in this case does not support a conclusion that 
the veteran's pre-existing disability underwent a worsening 
during active military service.  The SMRs reveal a single 
complaint of foot pain in his arch in July 1987 while the 
veteran served on active duty.  The SMRs were negative for 
any other complaints or treatment for pes planus and his 
condition was described as mild at the time of his separation 
from service.  Outpatient treatment reports from VA reveal 
that the veteran was fitted with orthotics for his pes 
planus.  The May 2006 examiner noted that the veteran had 
only had minimal treatment for his pes planus and was not 
currently using his inserts or any other daily medication.  
At the time of the VA examination in May 2006 the veteran was 
diagnosed with pes planus and plantar fasciitis.  The 
examiner opined in an October 2006 opinion that the veteran's 
pes planus and plantar fasciitis was not permanently 
aggravated by service and not related to any active duty 
condition based on a review of the claims file.  As noted 
above, there was no evidence of abnormal or undue hardship 
that the veteran suffered while in service and no objective 
evidence to show permanent worsening of a preexisting 
condition.  The evidence of record does not reveal any 
unusual aggravation in service.  

A worsening of an underlying condition requires a sustained 
increase in severity, which was not shown by the evidence of 
record.  As noted above, the veteran complained of pain in 
his arch on only one occasion during active service. The 
absence of any further complaint or evaluation or treatment 
strongly suggests that there was no chronic increase in 
severity.  Furthermore, the veteran's pes planus was 
described as mild when he separated from service.  Even as 
recently as 2006, the veteran did not use inserts or 
medication, suggesting that his disability was no worse than 
when he entered service.  The VA examiner reported that 
veteran's pes planus and plantar fasciitis was not 
permanently aggravated by service and not related to any 
active duty condition.  This opinion is uncontradicted in the 
record, and while the veteran had had plantar fasciitis in 
service, it appears that the examiner considered this fact 
when evaluating the evidence and arriving at this conclusion.  
Absent a showing of any increase in the underlying disability 
during service, which as noted above differs from an acute 
exacerbation, the presumption of aggravation does not apply.  
Consequently, the Board finds that the preponderance of the 
evidence is against the claim.

Upper Back Disability

The veteran's service medical records indicate that the 
veteran reported pain in his back radiating up to his 
shoulder on one occasion.  He was assessed with a possible 
pulled back muscle.  The separation examination was negative 
for any reference to an upper back disability.  The evidence 
of record since service reveals that the veteran was seen for 
neck pain in September 1990 following a motor vehicle 
accident.  Dr. Goldberg reported that the veteran suffered 
cervical sprain/strain and cervicalgia secondary to a motor 
vehicle accident in July 1990.  It does not appear that Dr. 
Goldberg performed any x-rays.  However, VA outpatient 
treatment reports dated in July 1990 reveal that the veteran 
underwent an x-ray of his cervical spine, which was noted to 
be negative.  A September 2002 letter from Dr. Place reveals 
that x-rays of the veteran's cervical spine were normal.  The 
veteran was assessed with long-standing intermittent muscular 
spine pain and Dr. Place recommended physical therapy.  
Private treatment reports from Health South dated from 
October 2002 to December 2002 reveal that the veteran 
underwent physical therapy for complaints of lumbar and neck 
pain.  He was noted to have full range of motion of the 
cervical spine with tension and pulling in all directions 
with pain between the shoulder blades in October 2002.  Later 
in October 2002 the veteran was noted to have decreased pain.  
The veteran stopped physical therapy in December 2002.  
Finally, the veteran underwent a VA examination in May 2006 
at which time the examiner opined that there was no evidence 
of treatment or any radiological or clinical evidence to 
support a claim for any upper back disability.  

The evidence of record, taken as a whole, does not reflect 
that any upper back disability is related to service.  The 
veteran reported radiating back pain in service on one 
occasion and the first evidence of complaint or treatment for 
any trouble with the veteran's upper back after service was a 
consequence of a July 1990 motor vehicle accident.  Dr. 
Goldberg assessed the veteran with cervical sprain/strain and 
cervicalgia secondary to a motor vehicle accident.  X-rays 
obtained at VA in July 1990 and at the May 2006 VA 
examination were negative for any evidence of a disability of 
the upper back or cervical spine.  The only opinion of record 
indicates that there was no evidence of any radiological or 
clinical evidence to support a claim for any upper back 
disability.  The fact that the veteran was seen on only one 
occasion in service for a complaint of back pain, coupled 
with the fact that the veteran only sought treatment after a 
motor vehicle accident in 1990 and that the VA examiner 
opined that there was no radiological or clinical evidence to 
support a claim for any upper back disability strongly 
suggests that the veteran's claimed upper back disability is 
not related to military service.  The lack of continuity of 
symptoms from the time the veteran separated from service 
until he was involved in a motor vehicle accident in 1990 is 
likewise significant.  Furthermore, negative x-rays obtained 
at VA after the motor vehicle accident, negative x-rays 
obtained by Dr. Place in 2002, and negative x-rays obtained 
at the May 2006 VA examination are likewise significant.  
Consequently, the Board finds that the greater weight of the 
evidence is against the claim that any current upper back 
disability is traceable to military service.  The 
preponderance of the evidence is against the veteran's claim 
of service connection for an upper back disability.  

Rhinitis

Service medical records reveal that the veteran was seen in 
April 1985 for a cough and stuffy nose and he was seen for a 
sore throat and stuffy/runny nose in September 1985.  The 
veteran reported sinusitis in July 1986.  The veteran was 
afforded a VA examination in October 2003 at which time the 
examiner said that the veteran did not have any nasal 
congestion or stoppage.  The throat was normal and there was 
no palpable adenopathy.  There were no lesions in the nose 
visible with light.  The examiner diagnosed the veteran with 
chronic rhinitis and sinusitis.  A VA opinion was obtained in 
December 2003 at which time the examiner reviewed the 
veteran's claims file and opined that the veteran's rhinitis 
was less likely than not aggravated by military service 
because he had only one episode of rhinitis and sinusitis 
while on active duty.  Finally, at the time of the May 2006 
VA examination the veteran was diagnosed with intermittent 
rhinitis not currently treated and with no evidence of 
treatment for recurrent sinus infection.  The examiner opined 
that the veteran's intermittent rhinitis was not related to 
military service because it was an intermittent condition 
which did not require the use of medical personnel for 
frequent evaluation.  

The evidence of record does not reflect that the veteran's 
claimed rhinitis is related to service.  As noted above, the 
veteran was seen for complaints of a stuffy and/or runny nose 
on two occasions in service.  Since service the medical 
records are silent for any treatment for rhinitis and the 
veteran testified at his video conference hearing that he 
uses over-the-counter medication and self-medicates for this 
condition.  The December 2003 examiner reviewed the veteran's 
claims file and opined that the veteran's rhinitis was less 
likely than not aggravated by military service because he had 
only one episode of rhinitis and sinusitis while on active 
duty.  The reasonable inference from this opinion, when 
considered in the context of the entire record, is that the 
rhinitis in service was merely an acute and transitory 
episode such as occurs with a common cold.  This inference is 
supported by the final opinion--the May 2006 VA examiner 
opined that the veteran's intermittent rhinitis was not 
related to military service because it was an intermittent 
condition which did not require the use of medical personnel 
for frequent evaluation.  Again, the suggestion is that the 
rhinitis is not a chronic disability, but instead is a 
transitory or intermittent event.  Absent a showing of a 
chronic underlying disability, an award of service connection 
is not warranted.  (Even with application of the presumption 
of soundness, without evidence that the veteran currently has 
a chronic disability, service connection may not be granted.)  
Consequently, the Board finds that the greater weight of the 
evidence is against the claim that the veteran has chronic 
rhinitis related to service.  

The Board notes that the veteran has alleged that he has pes 
planus, an upper back disability, and rhinitis, related to 
his military service.  While the veteran is capable of 
providing information regarding his current condition, as a 
layperson, he is not qualified to offer medical opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Higher Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

The veteran's claim for a higher evaluation for his PFB is an 
original claim that was placed in appellate status by a 
notice of disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

During the pendency of the veteran's claim, the VA 
regulations dealing with rating skin disabilities, 38 C.F.R. 
§ 4.118, was amended, effective August 30, 2002.  See 67 Fed. 
Reg. 49596 (July 31, 2002).  The veteran was apprised of the 
changes by way of a September 2003 supplemental statement of 
the case.  Because the changes became effective during the 
pendency of the claim, the Board must determine whether the 
revised version is more favorable to the veteran.  See 
VAOPGCPREC 7-2003.  However, even if the Board finds the 
revised version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000.

The veteran's PFB has been considered under the provisions of 
38 C.F.R. § 4.118, Diagnostic Codes 7813-7800, which pertains 
to dermatophytosis and disfiguring scars of the head, face, 
or neck.  Diagnostic Code 7813 (2002) provides that the 
veteran's disability should be rated as scars, as 
disfigurement, or on constitutional symptoms or physical 
impairment.  The newer version of Diagnostic Code 7813 
requires rating based on disfiguring scars of the head, face, 
or neck, as scarring, or as dermatitis under Diagnostic Code 
7806.  38 C.F.R. § 4.118 (2007).  

Under the pertinent criteria in effect prior to August 30, 
2002, disfiguring scars of the head, face, or neck warrant a 
10 percent rating when such scars are moderate, disfiguring.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  A severe 
disability warrants a 30 percent evaluation, especially if it 
produces a marked or unsightly deformity of the eyelids, 
lips, or auricles.  Id.  A complete or exceptionally 
repugnant deformity on one side of the face or marked or 
repugnant bilateral disfigurement warrants a 50 percent 
evaluation.  Id.

The Board notes that words such as "moderate," "severe," and 
"marked" are not defined in the VA Schedule for Rating 
Disabilities.  Generally speaking, "moderate" is defined in 
the dictionary as "of average or medium quality, amount, 
scope, range, etc."  Webster's New World Dictionary, Third 
College Edition 871 (1988).  "Marked" is defined as 
"noticeable; obvious; appreciable; distinct; conspicuous."  
Id at 828.  

After August 30, 2002, the revised schedule for rating skin 
disabilities includes eight characteristics of disfigurement 
for purposes of evaluation under 38 C.F.R. § 4.118:  scar 
five or more inches (13 or more centimeters) in length, scar 
at least one-quarter inch (0.6 centimeters) wide at the 
widest part, surface contour of scar elevated or depressed on 
palpation, scar adherent to underlying tissue, skin hypo- or 
hyper-pigmented in an area exceeding six square inches (39 
square centimeters), skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 square centimeters), underlying soft tissue 
missing in an area exceeding six square inches (39 square 
centimeters), and skin indurated and inflexible in an area 
exceeding six square inches (39 square centimeters).

Under the revised criteria for Diagnostic Code 7800, a 10 
percent rating is warranted when there is one characteristic 
of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2007).  With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, a 30 percent disability 
rating is warranted.  Id.  A 50 percent rating is warranted 
when there is visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with four or five 
characteristics of disfigurement.  Id.  An 80 percent rating 
is warranted when there is visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips); or 
with six or more characteristics of disfigurement.  Id.  
Tissue loss of the auricle is to be rated under Diagnostic 
Code 6207.  Id.  Superficial unstable scars and superficial 
painful scars warrant 10 percent ratings.  Id.

Applying the old schedular criteria to the existing facts, 
for the period from September 25, 2001, the Board finds that 
the evidence of record does not demonstrate the requisite 
objective manifestations for a disability rating in excess of 
the currently assigned 10 percent under Diagnostic Code 7800.  
Although the veteran does have face and neck scarring, the 
evidence does not show that the scarring is severe, such as 
is typical when there is unsightly deformity of eyelids, 
lips, or auricles.  Additionally, it is not manifested by a 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  The 
scarring is fairly extensive, but it is not deep or otherwise 
disfiguring.  

The veteran's SMRs reveal that in January 1985 the veteran 
reported shaving problems.  He was noted to have papules and 
pustules and he was diagnosed with moderate PFB.  Private 
treatment reports from Dr. Garrett document that the veteran 
had numerous inflamed papules on the beard area and shoulders 
with hyperpigmented macules.  Dr. Garrett submitted a July 
2002 letter in which she reported that the veteran had PFB on 
the face and neck area and she said the degree of 
disfigurement of scarring was a moderate or better repugnant 
deformity of the face and neck.  This letter does not 
indicate how Dr. Garrett determined that the veteran's PFB 
was a "repugnant deformity of the face."  Taking the 
evidence on the whole, for the period prior to August 30, 
2002, the Board is of the opinion that the veteran's 
disability is more akin to the 10 percent disability rating 
currently assigned, that of moderately disfiguring scars.  

Applying the old criteria for the period since August 30, 
2002, the Board finds that the evidence of record does not 
demonstrate the requisite objective manifestations for a 
disability rating in excess of the currently assigned 30 
percent under Diagnostic Code 7800.  Although the veteran 
does have face and neck scarring, the evidence does not show 
that the scarring is severe, such as is typical when there is 
unsightly deformity of eyelids, lips, or auricles.  
Additionally, it is not manifested by a complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  The scarring is 
fairly extensive, but it is not deep or otherwise 
disfiguring.  Photographs obtained at VA examinations in July 
2003 and May 2006 do not indicate that the veteran's PFB was 
manifested by exceptionally repugnant deformity of one side 
of the face or marked or repugnant bilateral disfigurement.  
The veteran's PFB was manifested by raised macules on the 
face, cheeks, and neck area at the time of the July 2003 VA 
examination and at the time of the May 2006 the veteran's PFB 
was manifested by no evidence of infection, redness, or 
exudate and it affected four percent of the exposed area (his 
face and neck).  Neither examiner described the veteran's 
disability as a complete or exceptionally repugnant deformity 
of one side of the face or a marked or repugnant bilateral 
disfigurement to warrant a 50 percent rating.  Consequently, 
a rating higher than 30 percent under the old criteria for 
the period since August 30, 2002, is not warranted.  

The veteran was granted a 30 percent rating effective from 
August 30, 2002, the date the revised criteria took effect.  
The evidence of record since August 30, 2002, reveals that 
the veteran's PFB was characterized by no more than three 
characteristics of deformity.  The private treatment reports 
from Dr. Garrett and the July 2003 and May 2006 VA 
examinations and photographs obtained at those examinations 
reveal that the surface contour of scars were elevated on 
palpation as evidenced by the fact that the disability was 
manifested by raised bumps and scars on his cheeks, chin, and 
neck.  Dr. Garrett described the PFB as hyperpigmented 
macules.  It is not clear if the areas of hyperpigmentation 
exceed an area of six square inches (39 square centimeters).  
The evidence of record (including the photographs) also 
reveals that the veteran had an abnormal skin texture as 
evidenced by the description of the disability as raised 
bumps on the veteran's face, cheeks, and neck.  The evidence 
does not indicate that there is induration or inflexibility 
of skin.  The scarring, while covering a large part of the 
face and neck, does not include any single scar of 5 inches 
or more in length or one-quarter inch more in width.  There 
is no evidence of underlying soft tissue missing, or that the 
scars are adherent to underlying soft underlying tissue.  
Furthermore, there was no evidence of visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features.  Consequently, there is 
no basis for awarding a rating higher than 30 percent for the 
period since August 30, 2002, under the new criteria.  

In addition, the Board has considered Diagnostic Codes 7803 
and 7804 under both old and new criteria.  Absent objective 
evidence that any scarring is poorly nourished with repeated 
ulceration, or tender and painful on objective demonstration, 
a separate compensable rating is not warranted under either 
Code.  In addition, the evidence does not indicate that the 
veteran's service-connected PFB causes any functional 
limitation.  Consequently, a separate compensable rating is 
not assignable for scarring under Diagnostic Code 7805.

Additionally, the Board finds that there is no showing that 
the veteran's service-connected PFB has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the veteran's 
acne scars have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), or require periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  Hence, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Veteran's Claims Assistance Act of 2000 (VCAA)

In deciding these two issues, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 and Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim of service connection for 
rhinitis in September 2003.  He was informed of the elements 
to satisfy in order to establish service connection.  He was 
advised to submit any evidence he had to show that he had a 
current disability and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.  The RO notified the veteran of the 
evidence/information required to substantiate all of his 
claims in July 2005.  He was informed of the elements to 
satisfy in order to establish service connection.  He was 
advised to submit any evidence he had to show that he had a 
current disability and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.  He was also advised to submit evidence that his 
service-connected disability had worsened.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although the 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Additionally, while notice was not provided as to the 
criteria for rating PFB or with respect to award of effective 
dates, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), the Board does not have jurisdiction over such issues.  
Consequently, a remand is not required.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, private treatment reports, 
and VA outpatient treatment reports.  The veteran was 
afforded several VA examinations.  The veteran has not 
alleged that there is any outstanding evidence that would 
support his contention that service connection and an 
increased rating should be granted.  The Board is not aware 
of any outstanding evidence.


ORDER

Entitlement to service connection for pes planus with plantar 
fasciitis is denied.

Entitlement to service connection for an upper back 
disability is denied.

Entitlement to service connection for rhinitis is denied.

Entitlement to a higher initial evaluation for 
pseudofolliculitis barbae (PFB), evaluated as 10 percent 
disabling from September 25, 2001, and as 30 percent 
disabling from August 30, 2002, is denied.


REMAND

After review of the claims file the Board has determined that 
a remand is again necessary with regard to the claims of 
entitlement to service connection for a low back disability 
and entitlement to service connection for an eye disability.  

The Board remanded this case in June 2005 for a VA 
examination.  The examiner was requested to review the claims 
file and provide an opinion as to whether any current low 
back disability or eye disability was attributable to the 
veteran's military service as opposed to some other cause or 
etiology.  With regard to the examination of the back, the 
examiner was asked to reconcile the opinion with earlier 
conflicting opinions of record and provide an opinion as to 
the medical probability that any low back disability began 
during military service.  A complete rationale was requested 
for all opinions provided.

Review of the post-remand May 2006 VA examination report 
reveals that the examiner stated that the claims file and 
medical records had been reviewed.  However, the examiner did 
not comment upon any of the pertinent records, such as the 
veteran's service medical records, which show that the 
veteran was treated for complaints of low back pain that was 
diagnosed as muscle strain and a pulled back muscle on two 
occasions in service, or an opinion from Dr. Goldberg in 
which he opined that it was not unreasonable to assume that 
the veteran's back condition was a result of a 1990 motor 
vehicle accident and the veteran's military service.  A July 
2003 examiner opined that the veteran's complaints of back 
pain were less likely than not related to the veteran's 
military service in light of a negative magnetic resonance 
imaging (MRI) of the lumbar spine.  The 2006 VA examiner 
merely reported that the veteran said he was involved in a 
motor vehicle accident at some point between 1988 and 1990 
and that the veteran's current low back strain with spasm was 
not related to military service.  Of note is the fact that x-
rays of the thoracolumbar spine revealed mild spondylytic 
changes in the lower dorsal spine.  The examiner failed to 
relate any detailed history gained by a review of the record, 
and the examiner failed to address the conflicting opinions 
provided by Dr. Goldberg and the 2003 VA examiner.  The 
examiner failed to provide a rationale for her opinion that 
the veteran's current low back strain with spasms was less 
likely than not related to military service.  As noted, an x-
ray of the thoracolumbar spine in fact revealed mild 
spondylytic changes in the lower dorsal spine which was not 
shown at the time of the 2003 VA examination.

With regard to the veteran's claimed eye disability, the 
examiner did not undertake any examination of the veteran's 
eye and no opinion was provided.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those pronouncements, and the 
fact that the development sought by the Board in this case 
has not been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2006).

Associated with the claims file are VA outpatient treatment 
reports dated through July 2005.  Any additional VA treatment 
records prepared after July 2005 should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain 
the names and addresses of all 
medical care providers who have 
treated him for a low back 
disability or an eye disability.  
After securing the necessary 
releases, obtain those records that 
have not previously been secured.  
Specifically request all VA 
treatment records dated after July 
2005.  

2.  Arrange for a review of the 
medical records that are contained 
in the veteran's claims folder.  The 
examiner is requested to provide an 
opinion as to whether the veteran's 
mild spondylytic changes of the 
lower dorsal spine are at least as 
likely as not related to the 
veteran's military service, 
including problems experienced in 
service such as the back strain in 
June 1983 and a pulled back muscle 
in January 1987.  The examiner is 
specifically requested to reconcile 
the opinion with the opinions of Dr. 
Goldberg and the July 2003 VA 
examiner.  (If another VA 
examination is deemed necessary by 
the reviewer, one should be 
accomplished.)  A complete rationale 
for any opinion expressed, as well 
as a discussion of the medical 
principles involved, should be 
provided.

3.  The veteran should be afforded a 
VA examination for his claimed eye 
disability.   The claims file and a 
copy of this remand should be made 
available and reviewed in 
conjunction with the examination.  
After examining the veteran and 
reviewing the evidence in the claims 
file, including the service medical 
records which document that the 
veteran sustained a small corneal 
abrasion in June 1983, the examiner 
is requested to render an opinion as 
to whether it is at least as likely 
as not that any current eye 
disability is attributable to the 
veteran's period of military service 
as opposed to some other cause or 
etiology.  The examiner is 
specifically requested to review the 
veteran's service medical records.  
A complete rationale for the opinion 
should be provided.  

(The veteran is hereby notified that 
it is the veteran's responsibility 
to report for the examination(s) and 
to cooperate in the development of 
the case, and that the consequences 
of failure to report for a VA 
examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 
(2007).)  

4.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination report(s) to ensure that 
they are responsive to and in 
complete compliance with the 
directives of this remand, and if 
they are not, take corrective 
action.

5.  After undertaking any additional 
development deemed appropriate, re-
adjudicate the issues remaining on 
appeal.  If any benefit sought is 
not granted, the veteran should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VA.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


